Title: Abigail Adams to Mary Smith Cranch, 3 November 1789
From: Adams, Abigail
To: Cranch, Mary Smith


        
          Novbr 3. 1789 Richmond Hill
          my dear sister
        
        I did not receive your Letter dated 25 untill sunday Evening which made it too late to write by the last post in replie to it. I do not know any thing that I wisht more for than to have past the winter at my own House for a summer situation this place is delightfull & the House convenient, and except its being Bleak and perhaps difficult of access in some parts of a severe winter, it is more to my mind than any place I ever lived in. in point of oeconomy it would be very advantageous to be able to live at Home part of the year and the winter in particular. wood being the most expensive article here, Nut wood, What we call walnut is 7 dollors pr cord and oak cost me five brought to our door between 40 & 50 Cords of which we shall consume in a year, as we are obliged to keep six fires constantly, & occasionally more the hire of servants is an other very heavy article part of which we might spair at Braintree. our House we must keep & pay for—but I should wish if a recess of any length should take place again to spend it with my Friends at Braintree. my constant family is 18, ten of which make my own Family. both mrs Smith & I am disposed to accommodate as much as possible, but difficulties will arise with the best servants sometimes, & we can neither of us boast that all ours are of the best kind
        I have a pretty good Housekeeper a tolerable footman a midling cook, an indifferent steward and a vixen of a House maid, but she has done much better laterly, since she finds that the housekeeper will be mistress below stairs. I wish Polly was in Braintree, and meant to have taken her with me if I had come, but I do not know what to say with regard to her suiting you. she is very far from being a Girl that will turn off work quick, her constitution has been ruined by former hardships, and she is very often laid up. she has not method or regularity with her buisness, all her buisness here is to make 4 or 5 beds, & clean round Rooms which are almost coverd with carpets, all the Brass is cleand by the footman she helps wash & Iron, but I have been obliged to hire when I have wanted more cleaning than that done in a day, and Every days work to pay 3 shilling a day for. I suppose I must keep her till spring, unless she should become more than usually quarelsome. with regard to drink I meet with no difficulty with her on that account, and she has an attention to my interest more than any servant I have besides, when mr Brisler is absent. she keeps no company, and is fond of the children, so that she has her good Qualities, for which I am ready to credit her.
        I have written to mr Adams respecting the coachman who certainly is not to be trusted with keys of a cellar— he always slept in the stable and was never in the House but at meal times, or as a porter at the door when we had company to dine. he is a good coachman and that I believe is all— I hope mr Adams will return Sooner than he talks of, for I am sure when Brisler goes he cannot be well accommodated in his own House, and the Roads will every day be proving worse. 200wt cheese all the Butter from mothers my half from pratts is what I should like sent I should like a good Hog or two, but pratts pork is not worth having, and I shall have some of my own here.
        I think Brisler much in the right, both for me and himself. he will be better of than his master & may lay up more money, but what could he do at home to earn 200 Hard dollors. I think his Family may live very well upon one hundred. I have engaged 2 good Rooms for him for 32 dollors & a half his Wood I suppose will cost him 25 dollors, but suppose he only lays by 50 a year, tis more than he could do & mantain himself & family where he is.
        I wrote to him by the last post, let him know if his Family can come on without him & mr Adams wishes him to stay with him, that they shall come here till he & his Things arrive— but he must be here by the Time that Barnard is to look after his things—
        I wish mr Adams would return with the President, as I know he will be invited to, & let Tommy take his sulky & come on with that
        my Love to mrs Norten, to cousin Lucy and all inquiring Friends. my most affectionate Regards to mr Cranch remember me to Mrs Palmers Family—
        Yours most affectionatly
        A Adams
      